Citation Nr: 1416518	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  02-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Andrew J. Waghorn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a November 2001 rating decision.  In November 2002, the Veteran testified at a Travel Board hearing at the RO in Cleveland, Ohio.

In February 2006, the Board denied the Veteran's claim, and he appealed this decision.  In a January 2007 order, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim for action consistent with a Joint Motion for Remand (JMR).  The Board again denied this claim in September 2007.  In a September 2009 order, the Court granted a second JMR.  The parties agreed to dismiss a claim on appeal for entitlement to service connection for allergic rhinitis, effectively affirming the Board's decision, therefore that issue is no longer before the Board.  The Board remanded this case in June 2010 for additional development pursuant to the September 2009 JMR.  In February 2012, the Board again denied the Veteran's claim.  This decision was vacated by in a memorandum decision in March 2013 which concluded that the Veteran was entitled to the presumption of soundness.  

In January 2014, the Board sent the Veteran's claim to obtain an independent medical opinion.  The Board's order was fully complied with in February 2014, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran is entitled to the presumption of soundness with regard to any respiratory disability, as he was noted to have "alleged" asthma on the medical history survey completed in conjunction with his enlistment physical, but the enlistment physical did not diagnose any chronic respiratory disability at that time. 

2.  The evidence of record clearly and unmistakably shows that the Veteran's asthma existed prior to service, but does not unmistakably show that his asthma was not clearly and unmistakably aggravated during his military service.

3.  The Veteran's asthma was present during service and has continued ever since.

4.  Further litigation in this matter is simply not acceptable. 


CONCLUSION OF LAW

Criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In this case, the Veteran is seeking service connection for asthma.  The starting point here is whether the Veteran was presumed sound at enlistment.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The Court of Appeals for Veterans Claims (Court) held in a March 2013 memorandum decision that is binding on the Board that the presumption of soundness applied in this case, and it will therefore not be discussed further.

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  VA must prove both prongs to rebut the presumption of soundness

Clear and unmistakable evidence is a more highly formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The first step is determining whether the evidence shows that the Veteran's asthma clearly and unmistakably existed prior to his entry into service.

The Veteran entered service in September 1966.  At his December 1965 pre-enlistment examination, abnormal lungs and chest were noted following the physical examination.  The medical officer's summary of defects and diagnoses noted "alleged" asthma, and stated that the Veteran needed a better letter (a December 1965 letter from the Veteran's private doctor stated that he had a history of allergic bronchitis).  On a medical history survey completed in conjunction with the enlistment physical, the Veteran endorsed a history of asthma, and the medical officer wrote that he had experienced his last asthma attack approximately one year prior.

In February 2014, the Board obtained an independent medical opinion.  The pulmonologist was asked whether the evidence clearly and unmistakably showed that the Veteran's asthma existed prior to enlistment.  The pulmonologist found that the answer to this question was "yes" and he provided a full rationale for his conclusion.

The medical evidence fully supports the pulmonologist's opinion, but given that service connection is being granted, the Board will not specifically discuss the entirety of the supporting evidence.

The second step, showing by clear and unmistakable evidence that the disease or injury was not aggravated by service, requires showing either that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Given the fact that the Veteran served on active duty from September 1966 to September 1968, nearly 50 years ago, establishing this fact is particularly problematical. 

The February 2014 independent medical opinion also addressed this question.  The pulmonologist concluded that the answer was no, explaining that based on the Veteran's description of escalation of symptoms during his military service, it was not possible to unmistakably make such an assessment.

The Board understands the problems associated with making such an opinion. 

As such, the presumption of soundness has not been rebutted.  However, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (the presumption of soundness does not "relieve the veteran of the burden of showing that [he] suffered from a disease or injury while in service"); Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.").  

The pulmonologist was asked whether it was at least as likely as not (50 percent or greater) that the Veteran experienced symptoms of asthma during service, considering his reports of infection and alleged treatment with penicillin, his documented treatment for a cold on two occasions, and the fact that the Veteran was noted at separation to have chronic bronchitis without asthma being diagnosed.

The pulmonologist explained that given the Veteran's description of symptoms during his military service, he progressed from intermittent symptoms to daily symptoms (presumably of asthma).  As such, it is clear that the pulmonologist believes that the Veteran experienced asthma symptoms in service.

The next step is to determine whether the two elements of a service connection claim (other than in-service incurrence) are met.  

Here, the Veteran is currently diagnosed with asthma.  For example, in February 2005, Dr. K. wrote that the Veteran probably had mild intermittent asthma when he was young that developed into severe persistent asthma by the time he first saw the Veteran in 2004.  

The Veteran has also reported that the symptoms of asthma have continued since service, and the evidence of record supports such an assertion, since the evidence regularly suggests that the Veteran's asthma began during his childhood.  However, because the presumption of soundness has not been rebutted during service, it is assumed for VA purposes that the asthma became symptomatic in service and has continued since.

Beyond the above, further litigation in this matter is simply not acceptable. 

Given this determination, the criteria for service connection have been met, and the Veteran's claim for service connection is granted.  In so doing, the Board notes that the Veteran is already service connected for chronic bronchitis; and because the pulmonologist in February 2014 explained that he would associate many of the Veteran's asthma symptoms with his chronic bronchitis symptoms, the Agency of Original Jurisdiction (AOJ) in assigning a rating for the Veteran's asthma should specifically consider 38 C.F.R. § 4.14 and the prohibition on pyramiding.  The nature and extent of the disability is not before the Board at this time.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  

ORDER

Service connection for asthma based on aggravation is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


